  Case 20-00195        Doc 17     Filed 04/03/20 Entered 04/03/20 16:06:37              Desc Main
                                    Document     Page 1 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                         )
                                               )       CASE NO. 20 B 00195
         James Clark Hatchett,                 )       HON. Jacqueline P. Cox
                                               )       CHAPTER 13
         DEBTOR.                               )

                                          NOTICE OF MOTION

TO:      Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe St. STE 3850, Chicago, IL 60603, via
         electronic court notification;
         Anna Valencia, City Clerk, 121 N. LaSalle Street, Room 107, Chicago, IL 60602;
         See attached Service List.

       Please take notice that on April 27, 2020, at 9:00 a.m., I shall appear before the Honorable
Judge Jacqueline P. Cox in Courtroom 680 in the Federal Dirksen Building, 219 S. Dearborn Street,
Chicago, Illinois and present the attached motion and you may appear if you so choose.

        A party who objects to this motion and wants it called must file a Notice of Objection no later
than two (2) business days before the presentment date. If a Notice of Objection is timely filed, the
motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may
grant the motion without a hearing before the date of presentment.

                                      PROOF OF SERVICE

       The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the attached service list via regular U.S. Mail with postage prepaid from the
mailbox located at 20 S. Clark Street, Chicago, IL 60603 on April 3, 2020.


                                                               /s/ Steve Miljus____
                                                               Attorney for Debtor

                                                               The Semrad Law Firm, LLC
                                                               20 S. Clark Street, 28th Floor
                                                               Chicago, IL 60603
                                                               312-913-0625
                  Case
Label Matrix for local     20-00195
                        noticing          Doc 17 U.S.Filed  04/03/20
                                                       Bankruptcy Court Entered 04/03/20 16:06:37      Desc
                                                                                            City of Chicago    Main of Finance
                                                                                                            Department
0752-1                                                 Document
                                                 Eastern Division       Page 2 of 4         121 N La Salle St., Suite 400
Case 20-00195                                        219 S Dearborn                                       Chicago, IL 60602-1264
Northern District of Illinois                        7th Floor
Eastern Division                                     Chicago, IL 60604-1702
Fri Apr 3 08:43:40 CDT 2020
City of Chicago Department of Finance                HARRIS & HARRIS LTD                                  IL Secretary of State
c/o Arnold Scott Harris P.C.                         222 Merchandise Mart Plaza, Suite 1900               2701 S. Dirksen Parkway
111 W. Jackson Ste. 600                              Chicago, IL 60654-1421                               Springfield, IL 62723-0002
Chicago, IL 60604-3517


ILDCFS                                               Illinois Department of Healthcare & Family S         Illinois Dept of Children and Family Service
106 S Sixth                                          509 S 6th St                                         106 S Sixth
Springfield, IL 62701                                Springfield, IL 62701-1809                           Springfield, IL 62701



Jackson Park Hospital                                The University of Chicago Hospitals                  Elliott Wall
7531 S. Stony Island Ave                             5841 S Maryland Ave                                  The Semrad Law Firm
Chicago, IL 60649-3993                               Chicago, IL 60637-1473                               20 S. Clark Street 28th fl
                                                                                                          Chicago, IL 60603-1811


James Clark Hatchett                                 Patrick S Layng                                      Steve Miljus
6806 S Clyde Ave                                     Office of the U.S. Trustee, Region 11                The Semrad Law Firm, LLC
Apt 1                                                219 S Dearborn St                                    20 S Clark, 28th
Chicago, IL 60649-1609                               Room 873                                             Chicago, IL 60603
                                                     Chicago, IL 60604-2027

Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603-5764




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Sheffield, Lillian                                End of Label Matrix
Unknown                                              Mailable recipients      15
Chicago, IL 60649                                    Bypassed recipients       1
                                                     Total                    16
 Case 20-00195         Doc 17     Filed 04/03/20 Entered 04/03/20 16:06:37           Desc Main
                                    Document     Page 3 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                        )
                                              )       CASE NO. 20 B 00195
         James Clark Hatchett,                )       HON. Jacqueline P. Cox
                                              )       CHAPTER 13
         DEBTOR.                              )

                                 MOTION TO MODIFY PLAN

       NOW COMES the Debtor, James Clark Hatchett, by and through Debtor’s attorneys, The
Semrad Law Firm, LLC, and moves this Honorable Court to enter an Order modifying the Chapter
13 Plan. Debtor states as follows:


         1. On January 4, 2020, the Debtor filed a petition for relief pursuant to Chapter 13, Title

            11 of the United States Code.

         2. On March 2, 2020, this Honorable Court confirmed the Debtor's Chapter 13 Plan, with

            secured creditors to be paid 100.00% of their allowed claims, and general unsecured

            creditors are to be paid 10.00% of their allowed claims.

         3. That the confirmed Chapter 13 Plan requires the Debtor to make plan payments to the

            Chapter 13 Trustee in the amount of $175.00 on a monthly basis for a term of 36

            months.

         4. Debtor is currently not working since his employer has stopped any business activity

            due to the situation caused by the spread of the Coronavirus (COVID-19). As a result,

            Debtor is deprived of his source of income thus he cannot afford the current payment

            and all other expenses.

         5. Debtor seeks to defer the current Plan default through April of 2020 and suspend the

            May, June and July 2020 Plan payments.

         6. Debtor respectfully requests this Honorable Court defer the current plan default to the
Case 20-00195     Doc 17     Filed 04/03/20 Entered 04/03/20 16:06:37             Desc Main
                               Document     Page 4 of 4


       end of the plan of reorganization.

    7. Debtor further requests this Honorable Court to suspend Chapter 13 Trustee plan

       payments for three months, the months of May, June and July of 2020, with regular

       monthly Trustee plan payments to resume in August of 2020.

    8. That Debtor filed the instant case in good faith and intends to complete the Chapter 13

       Plan of reorganization.


    WHEREFORE, Debtor prays this Honorable Court for the following relief:


 A. That this Honorable Court enter an Order modifying the Debtor’s Chapter 13 Plan in order

    to defer the current plan default to the end of the plan of reorganization; and

 B. That this Honorable Court enter an Order suspending Debtor’s Chapter 13 Trustee plan

    payments for three months, the months of May, June and July of 2020, with regular

    monthly Trustee plan payments to resume in August of 2020; and

 C. That this Honorable Court Order any further relief as the Court may deem fair and

    proper.



                                                         Respectfully submitted,

                                                         __/s/ Steve Miljus
                                                         Attorney for Debtor

                                                         The Semrad Law Firm, LLC
                                                         20 S. Clark Street, 28th Floor
                                                         Chicago, IL 60603
                                                          (312) 913-0625
